Name: COMMISSION REGULATION (EC) No 2274/95 of 27 September 1995 fixing the import duties in the rice sector
 Type: Regulation
 Subject Matter: cooperation policy;  trade;  tariff policy;  plant product;  EU finance
 Date Published: nan

 28 . 9 . 95 TEN Official Journal of the European Communities No L 231 /33 COMMISSION REGULATION (EC) No 2274/95 of 27 September 1995 fixing the import duties in the rice sector Whereas the import duties are applicable until new duties are fixed and enter into force ; whereas they also remain in force in cases where no quotation is available for the reference referred to in Annex I to Regulation (EC) No 1573/95 during the two weeks preceding the next periodical fixing ; Whereas, in order to allow the import duty system to function normally, the market rates recorded during a reference period should be used for calculating the duties ; Whereas application of Regulation (EC) No 1573/95 results in import duties being fixed as set out in the Annexes to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EC) No 1 530/95 (2), Having regard to Commission Regulation (EC) No 1573/95 of 30 June 1995 laying down detailed rules for the application of Council Regulation (EEC) No 1418/76 as regards import duties in the rice sector (% as amended by Regulation (EC) No 1 8 1 8/95 (4), and in particular Article 4 ( 1 ) thereof, Whereas Article 12 of Regulation (EEC) No 1418/76 provides that the rates of duty in the Common Customs Tariff are to be charged on import of the products referred to in Article 1 of that Regulation ; whereas, however, in the case of the products referred to in para ­ graph 2 of that Article, the import duty is to be equal to the intervention buying price valid for such products on importation and increased by a certain percentage according to whether it is Indica or Japonica rice and also husked or milled rice, minus the cif import price appli ­ cable to the consignment in question provided that duty does not exceed the rate of the Common Customs Tariff duties ; Whereas, pursuant to Article 12 (4) of Regulation (EEC) No 1418/76, the cif import prices are calculated on the basis of the prices for the product in question on the world market ; Whereas Regulation (EC) No 1573/95 lays down detailed rules for the application of Regulation (EEC) No 1418/76 as regards import duties in the rice sector ; HAS ADOPTED THIS REGULATION : Article 1 The import duties in the rice sector referred to in Article 12 ( 1 ) and (2) of Regulation (EEC) No 1418/76 shall be those fixed in Annex I to this Regulation on the basis of the information given in Annex II . Article 2 This Regulation shall enter into force on 28 September 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 166, 25. 6 . 1976, p. 1 . (2) OJ No L 148 , 30. 6. 1995, p. 5. 0 OJ No L 150 , 1 . 7. 1995, p. 53 . V) OJ No L 175, 27. 7. 1995, p. 25. No L 231 /34 EN Official Journal of the European Communities 28 . 9. 95 ANNEX I to the Commission Regulation of 27 September 1995 fixing the import duties on rice and broken rice (ECU/tonne) \ Duties (') CN code Third countries ( except ACP and Bangladesh) (') (') ACP Bangladesh C )(2)(3)(4) Basmati India 0 Article 4, Regulation (EC) No 1573/95 Basmati Pakistan (s) Article 4, Regulation (EC) No 1573/95 Arrangement in Regulation (EEC) No 3877/86 (5) 1006 10 21 n 150,76 1006 10 23 O 150,76 1006 10 25 C) 150,76 1006 10 27 n 150,76  1006 10 92 0 150,76 1006 10 94 n 150,76 1006 10 96 C) 150,76 1006 10 98 n 150,76  1006 20 11 309,22 150,27 1006 20 13 309,22 150,27 1006 20 15 309,22 150,27 1006 20 17 371,87 181,59 121,87 321,87  1006 20 92 309,22 150,27 1006 20 94 309,22 150,27 1006 20 96 309,22 150,27 1006 20 98 371,87 181,59 121,87 321,87  1006 30 21 583,50 276,84 1006 30 23 583,50 276,84 1006 30 25 583,50 276,84 1006 30 27 0 290,59  1006 30 42 583,50 276,84 1006 30 44 583,50 276,84 1006 30 46 583,50 276,84 1006 30 48 0 290,59  1006 30 61 583,50 276,84 1006 30 63 583,50 276,84 1006 30 65 583,50 276,84 1006 30 67 0 290,59  1006 30 92 583,50 276,84 1006 30 94 583,50 276,84 1006 30 96 583,50 276,84 1006 30 98 0 290,59  1006 40 00 O 90,38 (') Subject to the application of the pre visions of Articles 12 and 13 of amended Council Regulation (EEC) No 715/90 (OJ No L 84, 30 . 3 . 1990 , p. 85). (2) In accordance with Regulation (EEC) No 715/90 , the duties are not applied to products originating in the African, Caribbean and Pacific States and imported directly into the overseas department of Reunion . (3) The import levy on rice entering the overseas department of Reunion is specified in Article 12 (3) of Regulation (EEC) No 1418/76 . (*) The duty on imports of rice not including broken rice (CN code 1006 40 00), originating in Bangladesh is applicable under the arrangements laid down in Council Regulation (EEC) No 3491 / 90 (OJ No L 337, 4. 12. 1990 , p. 1 ) and Commission Regulation (EEC) No 862/91 (OJ No L 88 , 9 . 4 . 1991 , p. 7). 28 . 9 . 95 EN Official Journal of the European Communities No L 231 /35 (*) Only for imports of rice of the long-grain aromatic Basmati variety under the arrangements laid down in amended Council Regulation (EEC) No 3877/86 (OJ No L 361 , 20 . 12. 1986, p. 1 ). (6) No import duty applies to products criginating in the OCT pursuant to Article 101 ( 1 ) of amended Council Decision 91 /482/EEC (OJ No L 263, 19. 9 . 1991 , p. 1 ). f7) For husked rice of the Basmati variety originating in India and not imported under the arrangments in Regulation (EEC) No 3877/86, a reduction of ECU 250 per tonne applies (Article 4, Regulation (EC) No 1573/95). (8) For husked rice of the Basmati variety originating in Pakistan and not imported under the arrangements in Regulation (EEC) No 3877/86, a reduction of ECU 50 per tonne applies (Article 4, Regulation (EC) No 1573/95). (9) Duties fixed in the Common Customs Tariff. ANNEX II Calculation of import duties for rice Paddy Indica rice JapÃ ³nica rice Broken rice Husked Milled Husked Milled 1 . Import duty (ECU/tonne) (') 0 371,87 0 309,22 583,50 C2) 2. Elements of calculation : (a) Arag cif price ($/tonne)  340,63 400,47 422,49 411,42  (b) fob price ($/tonne)    397,49 381,42  (c) Sea freight ($/tonne)    25 30  (d) Source  USDA USDA Operators Operators  (') Where rice is imported during the month following fixing, these import duties must be adjusted in accordance with the fourth subparagraph of Article 4 ( 1 ) of Regulation (EC) No 1573/95. (2) Duties fixed in the Common Custerns Tariff .